Citation Nr: 1125991	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran had active service from May 19 to June 27, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2003 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In August 2009, the Board remanded this case for additional development of the evidence.  That development has been completed and the case is ready for final appellate consideration


FINDING OF FACT

The medical evidence of record clearly and unmistakably shows that the Veteran's current psychiatric disorders, diagnosed as severe recurrent major depressive disorder without psychotic features, PTSD, and borderline personality disorder, preexisted military service and clearly and unmistakably were not aggravated by military service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records and service personnel records, VA and non-VA treatment records, treatment and other records developed in conjunction with the Veteran's claim for disability benefits from the Social Security Administration, and the Veteran's contentions.  She was afforded a VA medical examination with a VA medical opinion concerning the etiology of her current psychiatric disorder.  This opinion was based upon an examination of the Veteran and a review of her claims file, and the examiner provided a rationale for the conclusion reached.  The Board therefore concludes that the January 2010 medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The law

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).  

When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Analysis 

In her claim for VA disability compensation, the Veteran stated that she was sexually assaulted by an officer during boot camp.  She indicated that she was sent for a psychiatric evaluation related to the assault the next day.  The Veteran stated that she was given a series of tests and had a discussion with two men of the mental health department who "suggested to avoid any problems and to eliminate the incident from hurting me in the future, they could give me an honorable discharge."  

The Veteran's service records show that she had approximately six weeks' active service, from May 19, 1972, to June 27, 1972.  She reported on the history portion of her enlistment examination in May 1972 that she had never had depression, excessive worry, or nervous trouble of any sort.  The report of the enlistment examination indicates that the psychiatric examination was normal.  She was seen in the clinic on May 28, 1972, for self-inflicted excoriations on her left thigh from bad dreams about her father.  She was advised to continue psychiatric treatment after service.  The Veteran agreed, stating that "she was under treatment before she came in the service but never said anything because her recruiter advised her not to because it may keep her out of the service."  The Veteran was counseled on June 5, 1972, for poor attitude and lack of motivation.  It was noted that she felt she was "a little slow and [could] not take the pressures of Basic Training."  She was referred to the mental health clinic.  The records note that the Veteran stated she couldn't talk to her instructor because "she" reminded her of her father.  She reported that she was in a mental hospital for three days in June 1971 when she tried to commit suicide.  The Veteran further related being raped by her father when she was eight years old, which caused her to have bad dreams since she was 12.  It was noted that she scratched her right forearm on June 2, 1972, due to her recent bad dreams.  The report of an evaluation by the mental hygiene service in June 1972 lists a diagnosis of inadequate personality.  The examiner noted that the Veteran had a long history of difficulty dealing with stress.  It was noted that she had in the past taken an overdose of aspirin in an attempt to express anger toward her father.  Administrative separation was recommended.  The service treatment records do not document any rape during service or any treatment following sexual trauma.  

In December 2009, pursuant to the Board's remand, the RO requested that the Veteran provide evidence from other sources in an attempt to corroborate her claimed personal assault during service; specific examples of such sources and the types of evidence that would be helpful were listed.  She was also asked to provide treatment records for the claimed disorder, including records of her claimed psychiatric treatment prior to service.  The Veteran responded in September 2010 that, in the latter part of 2002, she began experiencing nightmares and flashbacks of the "brutal rape" by an Air Force Captain during her basic training.  She did not provide any further treatment records or identify any treatment records that had not already been obtained.  In particular, she did not identify the sources of treatment she received prior to service.  

The VA clinic records reflect evaluation and treatment for PTSD and depressive disorder since October 2000.  An examiner in July 2010 noted the Veteran's description of the military sexual trauma essentially as follows:  

The Veteran and her husband enlisted in the Air Force together.  During boot camp, someone would escort the Veteran to meet briefly with her husband at a hall or meeting place.  Approximately one week into boot camp, an officer approached her while she was sitting on a sidewalk and stated, "I'm supposed to pick you up; I have more people to pick up so you sit up front" in some type of RV.  He turned down a dirt road going into the woods; she got nervous and stated, "I want to go back," but he refused.  He then got her out of the front of the vehicle and pushed her into the back, and yelled, " I'll give you bitches what you deserve."  He then raped her with a "billy club," and she recalled "sharp painful stabs - such pain."  At some point, he stopped with the club and began sexual penetration.  The Veteran stated that at that point she began "disassociating, losing track of time, and "blanking everything out."  She was threatened that if she told anyone, "no one would believe you" - "get yourself cleaned up."  When driving back, he laughed and repeatedly said no one would believe her.  After she was dropped off, she took a shower and went to bed.  The Veteran stated that she woke up bleeding and sought medical help.  When she arrived at the hospital, two male officers approached her without examination and told her that it would be her word against his, and they then "threatened" that she wouldn't see her husband for four years if she filed charges.  She stated that she recalled severe pain and heavy bleeding.  She was embarrassed and humiliated, and was afraid to tell her husband because he was jealous.  They were later divorced and her husband died.  

The Veteran was afforded a VA psychiatric compensation examination in January 2010.  The examiner's report noted the above findings in the service records.  The Veteran stated that, "As I've been trying to defend myself about the military sexual trauma, all of my childhood memories have returned over the past few months."  She described years of physical abuse of herself, as well as her brother and mother, by her father during her childhood.  She also reported having flashbacks and dreams of the military rape.  The examiner diagnosed severe recurrent major depressive disorder without psychotic features, PTSD, and borderline personality disorder.  Based on review of the claims file, the current examination, the lack of verification of the reported military sexual trauma, and the chronology of the Veteran's symptoms, the examiner opined that it was more likely than not that her current psychiatric diagnoses, including PTSD, preexisted her military service and were caused by events that preceded it.  He further opined that it did not appear that her conditions were aggravated beyond their normal progression by events during her military service.  

The Board finds the Veteran's description of the rape during service not to be credible.  It is highly unlikely that hospital personnel would have dismissed her report of rape and sent her on her way without examination, especially if she had presented with heavy bleeding, as she has reported.  Pertinent examination findings would have been recorded in the clinic records.  The absence of any such clinical findings and the notations regarding her counseling are inconsistent with the Veteran's report that she was raped during service.  

Moreover, the VA psychiatric examiner in January 2010 found that it was more likely than not that the Veteran's current psychiatric disorders, including PTSD, preexisted service and were due to events that preceded service.  

Because the report of the Veteran's enlistment examination states that the psychiatric examination was normal, without reference to any current psychiatric symptoms or past psychiatric history, she is presumed to have been in sound psychiatric condition at that time.  However, the Board finds that there is clear and unmistakable evidence showing that the Veteran was treated for psychiatric problems prior to service, based on statements by the Veteran herself during service and many years later in conjunction with her current service connection claim.  

Moreover, the evidence clearly and unmistakably shows that the preexisting psychiatric conditions were not aggravated by service.  The psychiatric manifestations noted in the record during the Veteran's very brief period of service were clearly no more severe than reported by her prior to service, in light of her pre-service hospitalization for treatment following a suicide attempt just one year prior to her enlistment.  The medical evidence of record does not show that she was treated for psychiatric symptoms after service for many years, and the Veteran has not identified any other treatment. Further, the VA compensation examination opined that the preexisting psychiatric disorders did not increase beyond normal progression during her military service.  There is no competent credible evidence to the contrary.  Accordingly, the Board finds that the Veteran's underlying psychiatric disorders were not aggravated by service.  

Therefore, the Board finds that the presumption of soundness is rebutted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence that the Veteran's preexisting psychiatric disorders, including PTSD, were permanently aggravated by military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a psychiatric disorder, to include PTSD, is not warranted.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


